Case 3:18-Cr-00160-DP.]-LRA Document 36 Filed 12/13/18 Page 1 of 2

IN THE UNITED S'I`ATES DISTRICT COURT
FOR THE NORTI-IERN DISTRICT OF MISSISSIPPI

UNITED STA'I`ES OF AMERICA
VS. CASE NO.: 3:18-cr-00160-DP.]-LRA

DOMINQUE DERON DONERS()N DEFENDANT

 

SECOND UNOPPOSED M()TION TO CONTINUE

 

COMES NOW, Defendant Dominique Donerson, by and through counsel, and files this
Unopposed Motion to Continue the trial of this case. The undersigned needs additional time to
adequately prepare his defense to the charges in the Indictment. Mr. Doerson does not move for
the requested continuance to delay unnecessarily the instant proceedings, and no one would be
prejudiced if this Court were to grant the relief Mr. Donerson seeks in this Motion. Mr.
Donerson understands his rights to a speedy and public trial and hereby waives same in this
motion. Moreover, a continuance of this cause would be in the best interest of justice. The
undersigned has met with Assistant United States Attorney Keesha Middleton, counsel for the
Goyernment concerning this matter. I can confirm that l\/ls. Middleton does not oppose the
instant Motion.

WHEREFORE, PREMISES CONSIDERED, Mr. Donerson respectfully requests this
Court enter an order continuing this cause.

Respectfully submitted, this the 12"‘ day of December, 201 8.

DIAMONTE DERON SCOTT

/s/Gerald A. Mumford
Gerald A. Mumford, MSB # 101902

On behalf of Dominique I)eron Scott

Case 3:18-cr-00160-DP.]-LRA Document 36 Filed 12/13/18 Page 2 of 2

OF COUNSEL:

THE MUMFORD LAW FIRM, PLLC
820 North Street

Post Ofiice Box 683

Jackson, Mississippi 39205

Telephone:601.398.2347
Facsimile: 888.801.9389

Email: gmumfordlawg¢__r}gmail.com
CERTIFICATE OF SERVICE
I, GERALD A. MUMFOR_D, of The Murnford Law Finn, PLLC, counsel for
DIAMONTE DERON SCOTT, do hereby certify that I have this date electronically filed the
above and foregoing Motion for Continuance with the Clerk of the Court using the ECF system
which sent notification of such filing to all counsel of record.

SO CERTIFIED thileth day of Decernber, 2018.

/s/Gerald A. Mumford

CERTIFICATE OF CONFERENCE
I, Gerald A. Mumford, do hereby certify that l have this day conferred in good faith with
opposing counsel regarding the instant Unopposed Motion to Continue. Assistant United States
Attorney Keesha Middleton, the attorney of record for the Governrnent in this cause, states that
the Government does not oppose the relief the Accused seeks herein.

SO CERTIFIED, this the 12"‘ day of December, 2018.

/S/Gemla' A. Mumford

